JONES, J.
1. Where a plaintiff relies upon a legal duty due him from a defendant as a ground for recovery, the facts creating such duty should he alleged in his petition.
2. In the absence of allegations giving rise to such duty, the admission of testimony and a charge of the court imposing such duty are' erroneous, if objections thereto are duly made by the defendant.
3. One not being at the time engaged as an employe of a railroad company, who without its invitation or inducement, voluntarily and for his own convenience rides on the end sill of a baggage car, and from that position steps down in front of a passing locomotive, thus placing himself in a perilous situation of which the company has no knowledge, is a mere licensee to whom the company only owes the duty of refraining from wantonly or wilfully injuring him and to exercise ordinary care after discovering his peril.
Judgment reversed and judgment for plaintiff in error.